KELLEY, Judge,
dissenting.
I respectfully dissent.
After considering this ease in terms of sections 403 and 416 of the Act, the majority has concluded in its opinion that postmarking is inadequate to constitute filing prior to the passage of 34 Pa.Code § 131.11(a).
I disagree that an interpretation of the instruction “at his office” found in the notice of assignment of petition can logically lead to the conclusion that such phrase was intended to mean actual “receipt by his office”. I believe that this language should be interpreted within the context of the Act, which reads in pertinent part that the adverse party “may file with the department or its referee an answer in the form prescribed by the department”. 77 P.S. § 821.
It is well settled that the Act’s language is intended to be liberally construed so that all parties have a reasonable understanding of what is expected of them. Despite this tenet, the majority misinterprets the meaning of the instruction and the language of the Act by failing to apply a long standing custom and practice in establishing an interpretation.
Before the wording of the regulation was clarified to explicitly include pleadings postmarked by the last day of a statutory period, the practice of accepting pleadings postmarked by the last day of a statutory period produced a uniform practice which enabled the parties involved to know exactly how much time they had in which to file a pleading.
The Board itself, in finding Employer’s answer to have been timely filed, states in its opinion that “[f]or many years the standard practice in Workmen’s Compensation was that mailing was recognized as the accepted method of filing papers, including an answer”.1 From this, the majority concludes that the Board’s statement is unsupported by statute or caselaw and is therefore unpersuasive. However, in making this conclusion, the majority ignores the importance that custom and practice played at that time in defining the phrase “at his office” in order to apprise parties involved in a case with regard to exactly the time period in which to file timely.
For this court to then conclude that the words “at his office” required “receipt at his office” does not construe, but takes this language out of context and distorts it to mean something entirely different than what it was intended and construed by the legal community to mean at that time.
The majority’s conclusion has implicitly limited the time in which pleadings might have been filed without giving adequate consideration to the custom and practice which *784clarified the requirements of the Act until passage of the regulation.
For the reasons stated above, I believe that the conclusion reached by the majority conflicts with both the long standing practice of accepting as timely any pleading postmarked on the last day of the statutory period, and with the intent that the Act be liberally construed to ensure that all parties are aware of what is expected of them.
Accordingly, I would affirm the Board.

. Opinion of the Board, August 10, 1993, at 3.